Citation Nr: 1646648	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  12-34 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability to include as due to service-connected hepatitis C, and as due to anxiety.
 
2.  Entitlement to a compensable disability rating for hepatitis C prior to December 21, 2011, and a rating in excess of 10 percent beginning on December 21, 2011.

3.  Entitlement to an extraschedular evaluation for hepatitis C.
 
4.  Entitlement to a total disability rating based on unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

The Veteran and G.K.


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1974.  The Veteran had additional service in the Army National Guard.
 
These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In October 2011 and February 2012 rating decisions, the RO continued a compensable disability rating for hepatitis C.  

In a March 2012 rating decision, the RO increased the Veteran's disability rating for hepatitis C to 10 percent, effective December 21, 2011.  The Veteran has not expressed satisfaction with the higher rating.  This issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a Veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

Additionally in the March 2012 rating decision, the RO denied entitlement to service connection for stomach erosion and ulcer and for anxiety, and found that no new and material evidence had been presented in order to reopen the Veteran's claim for entitlement to service connection for PTSD.

The Board recharacterized the appeal as pertaining to service connection for PTSD, anxiety and depression to encompass service connection for any psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).
 
The Veteran testified before the undersigned Veterans Law Judge at an October 2013 Board videoconference hearing.  A transcript of that hearing is of record.

In February 2015, the Board reopened and remanded the Veteran's claim for entitlement to service connection for a psychiatric disorder to include PTSD, anxiety, and depression, to include as due to service-connected hepatitis C, denied entitlement to service connection for a gastrointestinal disability to include as due to service-connected hepatitis C, and as due to anxiety, and remanded the claims for entitlement to an initial rating in excess of 10 percent for hepatitis C, and entitlement to TDIU.

In a November 2015 rating decision, the RO granted service connection for posttraumatic stress disorder and major depressive disorder with an evaluation of 50 percent effective October 13, 2011.  As this is considered a grant in full of the issue on appeal, this issue is no longer before the Board.

The Veteran appealed the February 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  A June 2016 Joint Motion for Partial Remand requested that the Court vacate that part of the February 2015 Board decision that denied entitlement to service connection for a gastrointestinal disability to include as due to service-connected hepatitis C, and as due to anxiety.  In June 2016, the Court issued an Order that granted the Joint Motion.  As the Board decision had remanded the remaining claims, those issues were not impacted by the Joint Motion.

The Board notes that evidence has been added to the electronic record since the November 2015 supplemental statement of the case (SSOC) without a waiver of RO jurisdiction.  This evidence consists of private medical records; however, as these records contain information irrelevant to the claim on appeal, the additional evidence does not require review by the RO prior to adjudication by the Board.

Finally, the increased rating claim for hepatitis C has been bifurcated into schedular and extraschedular evaluations.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003). 

The issues of entitlement to service connection for a gastrointestinal disability to include as due to service-connected hepatitis C, and as due to anxiety, entitlement to an extraschedular evaluation for hepatitis C, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to December 21, 2011, the Veteran's hepatitis C did not result in intermittent fatigue, malaise, and anorexia, or incapacitating episodes.

2.  During the period beginning on December 21, 2011, the Veteran's service-connected hepatitis C has not been productive of daily fatigue, malaise, and anorexia, has not required dietary restrictions, continuous medications, and had not resulted in incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hepatitis C were not met prior to December 21, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2015).

2.  The criteria for a disability rating for hepatitis C in excess of 10 percent have not been met for the period beginning on December 21, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in June and December 2010.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records  are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  

The Board remanded this issue in February 2015, in order to provide the Veteran with a VA examination to determine the current severity of his service-connected hepatitis C.  The Veteran was provided with the examination in June 2015.  The Board finds that the VA examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, and because the report describes the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  



II.  Increased Rating - Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service-connected hepatitis C has been rated as noncompensable prior to December 21, 2011, and at 10 percent beginning on December 21, under Diagnostic Code 7354.  See 38 C.F.R. § 4.114. 

Under Diagnostic Code 7354, a rating of 10 percent is warranted when there is serologic evidence of hepatitis C infection and the following signs and symptoms due to the hepatitis infection: intermittent fatigue, malaise, and anorexia or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period. 

A 20-percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication; or for incapacitating episodes (with symptoms described above) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period. 

A 40-percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly; or for incapacitating episodes (with symptoms described above) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period. 

Note 1 under Diagnostic Code 7354 provides that hepatitis C sequelae (such as cirrhosis of the liver) will be evaluated under an appropriate diagnostic code, but not using the same signs and symptoms as the basis for evaluation under Diagnostic Code 7354, and under a diagnostic code for sequelae (see 38 C.F.R. § 4.14).  See Note 1 following 38 C.F.R. § 4.114, Diagnostic Code 7354.
 
Note 2 under Diagnostic Code 7354 provides that for purposes of evaluating conditions under Diagnostic Code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  See Note 2 following 38 C.F.R. § 4.114.

II.b.  Background and Analysis - Prior to December 21, 2011

The Veteran was provided with a VA examination in October 2011.  The examiner noted that the Veteran has never been treated for hepatitis C, and that his liver function testing had been very stable with no history of jaundice.  Continuous medication was not required to treat hepatitis C.  The Veteran did not have signs or symptoms attributable to chronic or infectious liver diseases, including fatigue, malaise, anorexia, nausea, vomiting, arthralgia, or weight loss.  He had no right upper quadrant pain or hepatomegaly.  His hepatitis C did not require dietary restrictions.  The examiner noted that the Veteran had not had any incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) due to his liver condition during the prior year.  The Veteran had no signs or symptoms attributable to cirrhosis of the liver, biliary cirrhosis or cirrhotic phase of sclerosing cholangitis.  The Veteran was not a candidate for a liver transplant and had not had injury to the liver.  The examiner noted that the Veteran's service-connected liver disability did not affect his ability to work.

The Board finds that, for the period prior to December 21, 2011, the Veteran's service-connected hepatitis C does not warrant a compensable evaluation.  In order to warrant a higher rating, the evidence would need to show either that the Veteran experienced fatigue, malaise, and anorexia due to his hepatitis C, or that he suffered incapacitating episodes as a result of hepatitis C.  The evidence of record prior to December 21, 2011 fails to show either of these or that the Veteran required any treatment for hepatitis C.  As such, a higher disability rating for hepatitis C is not warranted.  The Board also finds that the Veteran did not have any symptoms associated with sequelae of his hepatitis C such as would warrant a separate evaluation as evidenced by the lack of cirrhosis, injury to the liver, or impact on occupational functioning from Hepatitis C.  

In summary, the Board finds that the Veteran is not entitled to a compensable rating prior to December 21, 2011.  In making these determinations, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the rating assigned herein for hepatitis under any alternate code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

II.c.  Background and Analysis - Beginning on December 21, 2011

The Veteran submitted a statement in February 2012 indicating that he experienced fatigue, and did not have the strength to do the physical work he wished he could do.

The Veteran was provided with a VA examination in March 2012.  It was noted that he had never been treated for hepatitis C, that his liver function testing had been very stable, and that there was no history of jaundice.  Continuous medication was not required for control of the Veteran's hepatitis C.  The examiner noted that the Veteran had intermittent fatigue, malaise, anorexia, nausea, and vomiting.  He did not have right upper quadrant pain or hepatomegaly, and did not require a restricted diet.  The Veteran had not had any incapacitating episodes within the prior year.  He did not have any signs or symptoms attributable to cirrhosis of the liver, biliary cirrhosis or cirrhotic phase of sclerosing cholangitis.  The Veteran was not a candidate for a liver transplant and had not had injury to the liver.  The examiner noted that the Veteran's service-connected liver disability did not affect his ability to work. 

The Veteran was provided with a VA examination in June 2015.  His liver function tests were mildly elevated in early 2015 and a decision was made to treat him with medication, which was completed in early June.  May 2015 testing showed that the Veteran did not have any evidence to suggest advanced liver disease.  Continuous medication was not required for control of the Veteran's hepatitis C.  The examiner noted that the Veteran had intermittent fatigue related to his hepatitis C, but no other symptoms of disability related to hepatitis C.  The Veteran had not had any incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) due to his hepatitis C over the prior year.  The Veteran had no signs or symptoms attributable to cirrhosis of the liver, biliary cirrhosis or cirrhotic phase of sclerosing cholangitis.  He was not a candidate for a liver transplant and had not had injury to the liver.  The examiner noted that due to mild fatigue, the Veteran would likely be limited to light to medium duty work involving lifting and carrying about 50 pounds, but that there were no other real limitations.

In June 2015, a VA examiner opined that there is no objective reason why, considering only his service-connected hepatitis c, (with viral titers too low to record now, so he may in fact be a "cure") he would not be capable of at least light to medium duty employment from a physical standpoint.

The Board finds that the evidence of record does not show that the Veteran's service-connected hepatitis C meets the criteria for a 20 percent disability rating at any point from December 21, 2011 forward.  Although the March 2012 VA examination reflected fatigue, malaise, anorexia, nausea, and vomiting, the examiner indicated on the examination report that these were only intermittent and not daily.  Moreover, the evidence does not show that the Veteran required dietary restrictions or continuous medication to control his hepatitis C - the record shows only one finite course of medication in 2015 with all medical examiners noting the Veteran did not require continuous medication to treat Hepatitis C.  Finally, the VA examiners who conducted the March 2012 and June 2015 examinations noted that the Veteran had not had any incapacitating episodes due to this hepatitis C.  The Board also finds that the Veteran did not have any symptoms associated with sequelae of his hepatitis C such as would warrant a separate evaluation.

In summary, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent beginning December 21, 2011.  In making these determinations, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the rating assigned herein for hepatitis under any alternate code. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 


ORDER

A compensable disability rating for hepatitis C prior to December 21, 2011 is denied.

A disability rating for hepatitis C in excess of 10 percent beginning on December 21, 2011 is denied.


REMAND

The Veteran has argued that his gastrointestinal disorder is due to his psychiatric disorder.  As noted in the JMPR, the Board found that the "evidence of record is against a finding that [his GI] disabilities are related to a psychiatric disorder" based on a February 2005 VA treatment record in which Veteran's gastrointestinal symptoms were noted as being most likely secondary to the use of nonsteroidal anti-inflammatory drugs (NSAIDS).  However, the Board did not discuss a September 2011 VA treatment note that showed that the Veteran "does not use NSAIDs due to his history of gastric erosions and pyloric ulcer."  The parties also noted that the landscape has changed in that Veteran is now seeking entitlement to service connection for a GI disability secondary to his now service-connected psychiatric disability.  As such, the issue was remanded for readjudication.

Service connection is provided for a disability which is proximately due to or aggravated by a service-connected disability by a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  The Board finds that, on remand the Veteran should be provided a VA examination to determine whether he has a gastrointestinal disorder that was caused or aggravated by his service-connected psychiatric disabilities.  

Finally, in situations where entitlement to an extraschedular rating or a TDIU arises in connection with an appeal for an increased rating, the Board is not precluded from issuing a final decision on the increased rating claim and remanding the extraschedular-rating and/or TDIU-rating issues to the RO.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Here, the Veteran's increased rating claim for hepatitis C was bifurcated into one part that is a schedular evaluation of the rating (discussed and decided above) and a second part that deals with an extraschedular evaluation of the same and a TDIU.  

The claim for TDIU must be remanded as it is inextricably intertwined with the Veteran's claim for entitlement to service connection for a gastrointestinal disability.  In turn, as development of the TDIU claim may impact the extraschedular rating, it is remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any gastrointestinal disorders.  All indicated tests and studies should be conducted.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current diagnosed gastrointestinal disabilities (any gastrointestinal disability diagnosed since February 2012) has been caused (in whole or in part) or aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected psychiatric disabilities.

If the Veteran's has a current gastrointestinal disorder (any gastrointestinal diagnosed since February 2012) that has been aggravated by his service-connected psychiatric disabilities, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability prior to aggravation by the service-connected psychiatric disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

2.  After the development above is completed, as well as any other development deemed necessary, the AOJ should readjudicate the remaining claims on appeal, including entitlement to a TDIU and to an extraschedular rating for hepatitis C.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


